IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0161
                              Filed October 6, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAKE WALLEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      Jake Wallen appeals the sentences imposed by the district court.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, and Kyle Crocker, Law Student, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


VAITHESWARAN, Judge.

       Jake Wallen pled guilty to driving while barred. He pled guilty to second-

degree theft in a separate case. Finally, he admitted to probation violations in a

third case.

       The district court sentenced Wallen to prison terms not exceeding two years

on the driving-while-barred charge and five years on the theft charge, to be served

concurrently.   The court revoked Wallen’s probation and ordered the two

concurrent sentences to be served consecutively to the sentence in the third case.

       On appeal, Wallen contends “[t]he district court abused its discretion when

it ordered [him] to serve prison sentences.” See State v. Damme, 944 N.W.2d 98,

105–06 (Iowa 2020) (setting forth standard of review). In his view, “the court

should have suspended the sentence[s] of incarceration and placed him on

probation.” He cites his acquisition of “full-time employment and a residence of his

own” and a presentence investigation report recommending a suspended

sentence on the theft plea.

       In imposing prison terms, the district court considered the mitigating factors

cited by Wallen but weighed them against the “aggravating” “facts and

circumstances” in the theft case, particularly Wallen’s abuse of “the trust of an

individual who cared about him.” The court also considered Wallen’s “criminal

history” dating back to 2014 and the “community supervision” he was under at the

time of the theft offense, which “evidently did not deter” him “from future and

continued criminal conduct.” And the court “consider[ed] the recommendation that

was indicated in the presentence investigation report.”
                                          3


       The court provided a detailed statement of reasons for requiring the

sentences to be served consecutively to the sentence in the probation revocation

case, including Wallen’s “extended period of continuous probation” with scant

“evidence of” rehabilitation, “the nature of the offense, the circumstances under

which it was committed, the fact that [Wallen was] already on a supervised

probation at the time that the new offense was committed,” and the fact Wallen

previously had a “residential facility placement.”

       We discern no abuse of discretion in the district court’s sentencing decision.

Though the recommendation of the presentence investigator “is a factor that could

influence the sentencing decision,” a court “is not bound to follow” the

recommendation. See State v. Hopkins, 860 N.W.2d 550, 557 (Iowa 2015). As in

Damme, “[t]he court extensively evaluated mitigating and aggravating factors

presented in the [presentence investigation report], and it ultimately determined

that [the defendant’s] conduct, criminal history, and failure to rehabilitate despite

numerous opportunities outweighed the mitigating factors.” 944 N.W.2d at 107.

       We affirm Wallen’s sentences.

       AFFIRMED.